

EXHIBIT 10.1


NORFOLK SOUTHERN CORPORATION


Directors' Restricted Stock Plan




I.  Effective Date:
January 1, 1994, as amended November 24, 1998, August 1, 2012, and as amended
and restated effective January 23, 2015.



II.  Purpose:
To increase the ownership of common stock of Norfolk Southern Corporation
("Corporation") by non-employee directors so as to align further their ownership
interest in the Corporation with that of the stockholders.



III.  Eligibility:
Any non-employee director of the Corporation as of the Effective Date and any
non-employee director of the Corporation who begins his or her term as director
on or after the Effective Date and before January 23, 2015 ("Eligible
Director"). No grants of common stock shall be made under this Plan on or after
January 23, 2015. A "non-employee director" is a director who is not an officer
of the Corporation or any of its subsidiaries.



IV.  Benefits:
(1)    An Eligible Director shall be granted three thousand (3,000) shares of
Corporation common stock ("Restricted Shares") on the later of the Effective
Date of the Registration Statement registering the grant of common stock under
this Plan or the date a person becomes an Eligible Director.



(2)    Restricted Shares shall be restricted as hereinafter provided for a
period ("Restriction Period") commencing on the date of grant and ending on the
date that is the earlier of the death of the Eligible Director or the day after
the Eligible Director ceases to be a director by reason of disability or
retirement. During the Restriction Period, the Eligible Director shall have the
entire beneficial interest in and all rights and privileges of a stockholder as
to the Restricted Shares, including the right to receive dividends and the right
to vote such shares, subject to the following conditions: (a) the Eligible
Director shall not be entitled to delivery of the stock certificate until
expiration of the Restriction Period; (b) none of the Restricted Shares may be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the Restriction Period; and (c) all Restricted Shares shall be forfeited
and all rights of the Eligible Director in and to such shares shall terminate
unless the Eligible Director remains a director of the Corporation until death,
disability or retirement.




-1-

--------------------------------------------------------------------------------






(3)    For purposes of this Plan, "retirement" of an Eligible Director means
termination of service as a director of the Corporation, if (a) the Eligible
Director at the time of termination was ineligible to continue serving as a
director under the Corporation's Retirement Policy for Directors or (b) the
Eligible Director had served as a director of the Corporation for at least two
consecutive years, and such termination is (i) due to the Eligible Director's
taking a position with or providing services to a governmental, charitable or
educational institution whose policies prohibit continued service as a director
of the Corporation, or (ii) due to the fact that continued service as a director
would be a violation of law, or (iii) not due to the voluntary resignation or
refusal to stand for reelection by the Eligible Director.


(4)    The Board of Directors of the Corporation may make such adjustments in
the number and kind of shares authorized by the Plan and the number and kind of
shares or other securities or property covered by outstanding awards as are
required by any change in the corporate structure or shares of the Corporation,
including, but not limited to, recapitalization, stock splits, stock dividends,
combination or exchange of shares, mergers, consolidations, rights, offerings,
separations, reorganizations, and liquidations.


V.  Miscellaneous:
A maximum of 66,000 shares of Corporation common stock may be

granted under this Plan. This Plan may be amended or terminated by the Board of
Directors of the Corporation.




-2-